                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


INTELLECTUAL VENTURES I LLC and
INTELLECTUAL VENTURES II LLC,

                      Plaintiffs,

       V.                                                    C.A. No. 13-440-LPS

SYMANTEC CORPORATION and
VERITAS TECHNOLOGIES LLC,

                      Defendants.


                                    MEMORANDUM ORDER

       At Wilmington this 30 th day of September, 2019:

       Having reviewed the record, and for the reasons stated below, IT IS HEREBY

ORDERED THAT Defendants' Motion for Review of Clerk's Taxation of Costs (D.I. 372) is

GRANTED IN PART and DENIED IN PART, and Plaintiffs are ordered to pay Defendants'

costs in the amount of $154,554.13.

       1.      On March 18, 2013, Plaintiffs Intellectual Ventures I LLC and Intellectual

Ventures II LLC (collectively, "IV") filed this patent infringement action against two defendants,

Symantec Corporation ("Symantec") and Veritas Technologies LLC ("Veritas") (collectively,

"Defendants"), asserting United States Patent Nos. (a) 6,732,3 59 ("the '3 59 patent"),

(b) 6,598,131 ("the' 131 patent"), and (c) 5,537,533 ("the '5 33 patent"). (D.I. 1)

               A.     On May 27, 2015, the Court signed the parties' jointly proposed

       "Stipulated Dismissal" of IV's infringement claims relating to the ' 359 patent. (D.I. 184)

       ('"359 Dismissal") The '359 Dismissal expressly provided: "Each side will bear its own



                                                 1
       fees and costs as to the dismissed claims and counter-claims relating to the ' 359 patent."

       (Id. )

                B.       On November 2, 2016, the Court signed the parties ' jointly proposed

       "Stipulation and Non-Final Judgment ofNon-Infringement" of the '131 patent. (D.I.

       288) ('131 Judgment") In the ' 131 Judgment, IV agreed that, due to certain of the

       Court' s rulings (including claim construction), it could not prove infringement of any

       asserted claim of the ' 131 patent, although it also attempted to reserve the right to

       challenge those rulings on appeal. (See id. at 2)

                C.       On February 13, 2017, the Court granted Defendants' motion for summary

       judgment of patent ineligibility, non-infringement, and no willful infringement of the

       asserted claims of the ' 533 patent. (D.I. 33 5) ('" 53 3 Judgment")

       2.       On February 16, 2017, the Court entered Final Judgment for Defendants and

against IV. (D.I. 340)

       3.       On March 15, 2018, the Court of Appeals for the Federal Circuit affirmed this

Court' s Final Judgment. (D.I. 347)

       4.       As shown in the recitation above, and as correctly stated by Defendants:

"Resolving the infringement claims by Intellectual Ventures I LLC and Intellectual Ventures II

LLC (collectively, ' IV ') took over half a decade of document production, depositions, hearings,

and multiple opinions and judgments by this Court and the Federal Circuit." (D.I. 372 at 1)

       5.       On June 27, 2018, Defendants filed a Bill of Costs, supported by a Declaration of

Lisa K. Nguyen and other documentation, with the Clerk of Court. (D.I. 351 , 352, 353)

       6.       IV objected to the Bill of Costs on July 25, 2018. (D.I. 361)




                                                  2
       7.      On January 18, 2019, the Clerk entered his Taxation of Costs in the amount of

$21 ,485.85 on January 18, 2019. (D.I. 371 ) ("Taxation")

       8.      Defendants objected to the Clerk' s Taxation and their motion for review of that

Taxation is fully briefed. (See D.I. 372, 373 , 374)

       9.      "Federal Rule of Civil Procedure 54(d) gives courts the discretion to award costs

to prevailing parties." Taniguchi v. Kan Pac. Saipan, Ltd. , 566 U.S. 560, 565 (2012). In

particular, Rule 54(d)(l) provides: "Unless a federal statute, these rules, or a court order provides

otherwise, costs - other than attorney' s fees - should be allowed to the prevailing party." As the

Third Circuit has observed, Rule 54(d)(l ) "uses the word ' costs' as a term of art, rather than to

refer to all expenses a prevailing party may incur in a given action." In re Paoli R.R. Yard PCB

Litig. , 221 F.3d 449, 458 (3d Cir. 2000) (citing 10 MOORE'S FEDERAL PRACTICE§ 54.103,

at 54-174 to 54-197 (3d ed.1999)).

       10.      The categories of costs that are taxable are established by statute: 28 U.S.C.

§ 1920, a statute to which the Supreme Court "has accorded a narrow reading." Race Tires Am.,

Inc. v. Hoosier Racing Tire Corp., 674 F.3d 158, 171 (3d Cir. 201 2) (citing Crawford Fitting Co.

v. JT Gibbons Inc. , 482 U.S. 437, 442 (1987)). Section 1920 states, in full:

             A judge or clerk of any court of the United States may tax as costs the
             following:

             (1) Fees of the clerk and marshal;

             (2) Fees for printed or electronically recorded transcripts necessarily
             obtained for use in the case;

             (3) Fees and disbursements for printing and witnesses;

             (4) Fees for exemplification and the costs of making copies of any
             materials where the copies are necessarily obtained for use in the case;

             (5) Docket fees under section 1923 of this title;



                                                  3
               (6) Compensation of court appointed experts, compensation of
               interpreters, and salaries, fees, expenses, and costs of special
               interpretation services under section 1828 of this title.

               A bill of costs shall be filed in the case and, upon allowance, included in
               the judgment or decree.

        11 .      In the District of Delaware, Rule 54 and § 1920 are supplemented by Local Rule

54.1 , which provides additional guidance on taxable costs. Pursuant to Local Rule 54.l(a)(l),

" [u]nless otherwise ordered by the Court, the prevailing party shall be entitled to costs." D. Del.

L.R. 54.1 (a)(l ). Local Rule 54.1 directs prevailing parties to submit a bill of costs to the Clerk,

who verifies the bill and makes any necessary adjustments. See D. Del. L.R. 54.l(a).

        12.       Together, § 1920, Federal Rule 54, and Local Rule 54.1 create a "strong

presumption" that costs should be awarded to the prevailing party. See Reger v. The Nemours

Found , Inc. , 599 F.3d 285 , 288 (3d Cir. 2010); see also Paoli, 221 F.3d at 462. "Only if the

losing party can introduce evidence, and the district court can articulate reasons within the

bounds of its equitable power, should costs be reduced or denied to the prevailing party." Paoli,

221 F.3d at 468. "This is so because the denial of such costs is akin to a penalty." Reger,

599 F.3d at 288. "Thus, if a district court, within its discretion, denies or reduces a prevailing

party' s award of costs, it must articulate its reasons for doing so." Id

        13.       A consequence of the strong presumption that the prevailing party should be

awarded its costs that are shown to be within the narrow statutory categories of taxable costs is

that "the assessment of costs most often is merely a clerical matter that can be done by the court

clerk." Taniguchi, 566 U .S. at 573 (internal quotation marks omitted); see also Paoli, 221 F.3d

at 453 (describing costs analysis as "essentially ministerial act of the clerk of court").

Nevertheless, a party disappointed with the Clerk' s taxation determination may appeal it to the




                                                    4
District Court, which must review the Clerk's decision de nova. See Reger, 599 F.3d at 288;

Paoli, 221 F.3d at 461 ; see also Fed. R. Civ. P. 54(d)(l) ("On motion served ... , the court may

review the clerk' s action.").

        14.     In reviewing the Clerk's costs decision, the Court may consider such factors as:

"(1) the prevailing party' s unclean hands, bad faith, dilatory tactics, or failures to comply with

process during the course of the instant litigation or the costs award proceedings; and (2) each of

the losing parties' potential indigency or inability to pay the full measure of a costs award levied

against them." Reger, 599 F.3d at 288 n.3 (internal quotation marks omitted). "In contrast,

however, a district court may not consider (1) the losing parties' good faith in pursuing the

instant litigation (although a finding of bad faith on their part would be a reason not to reduce

costs); (2) the complexity or closeness of the issues - in and of themselves - in the underlying

litigation; or (3) the relative disparities in wealth between the parties." Id. (internal quotation

marks omitted). In other words, that a case is "a classic close case, brought in good faith" is not

an "appropriate criteri[on] in determining whether a costs award is equitable." Paoli, 221 F.3d at

465 .

        15.     " [T]he losing party bears the burden of making the showing that an award is

inequitable under the circumstances." Id. at 462-63 . Notwithstanding this burden on the losing

party, the Court (like the Clerk) has discretion to deny a request for taxation of costs based on a

prevailing party' s failure to support its request with sufficient and specific documentation. See

28 U.S.C. § 1924 ("Before any bill of costs is taxed, the party claiming any item of cost or

disbursement shall attach thereto an affidavit, made by himself or by his duly authorized attorney

or agent having knowledge of the facts, that such item is correct and has been necessarily

incurred in the case and that the services for which fees have been charged were actually and




                                                  5
necessarily performed."). This principle is reflected in Local Rule 54.l(a)(2), which provides,

" [t]he bill of costs shall clearly describe each item of cost and comply with the provisions of 28

U.S.C. § 1924."

       16.     The parties agree that Defendants are the prevailing parties. It is also undisputed

that Defendants filed the Bill of Costs in a timely manner. The disputes relate to the Clerk of

Court' s denials of portions of Defendants' Bill of Costs, resulting in reduction of Defendants'

requested $162,145.41 to an award of $21 ,485.85 . (Se e D.I. 352) The Court reviews and

resolves each category of expenses below.

               A.      Fees of the Court

       The Clerk of Court awarded Defendants their requested $505.00 in fees paid to the Court.

(D.I. 272 at 4-5) No party has objected to this decision. The Court agrees with this award.

               B.      Transcript Costs

       The Clerk of Court awarded Defendants their requested $1,482.48 for transcripts of

hearings and conferences with the Court. (Id. at 5) No party has objected to this decision. The

Court agrees with this award.

               C.      Exemplification, Printing, and Copying Costs

       The Clerk of Court awarded Defendants $16,797.88 of the $19,915 .74 they sought for

conversion of electronic documents to the proper production format. (Id. at 5-6) However, "in

the interests of compromise and efficiency and to avoid burden to the Court," Defendants do not

seek review of this aspect of the Taxation. (Id. at 6) Nor does IV press any objection. The

Court agrees with this award.

       The Court will also grant Defendants' requested $77,571.00 in costs related to the

preparation of Defendants' technology tutorial and presentation slides for the Markman hearing.




                                                  6
(Id. at 6-8; D.I. 373 at 2-5; D.I. 374 at 2-3 ; see also Walker Digital, LLC v. Google, Inc. , 2016

WL 1553974, at *4-5 (D. Del. Apr. 12, 2016) (awarding costs associated with defendant's

technology tutorial for reasons including it was required by Court to aid claim construction

process); Honeywell Int'! Inc. v. Nokia Corp., 2014 WL 2568041, at* 10 (D. Del. May 30, 2014)

(same), vacated and remanded on other grounds, 615 Fed. Appx. 688 (Fed. Cir. 2015). The

Court required submission of the technology tutorial (see D.I. 21 at 6), and the tutorial, along

with the demonstrative exhibits, "materially aided [the undersigned Judge's] understanding of

the technological issues in the case." Schering Corp. v. Amgen, Inc., 198 F.R.D. 422,428 (D.

Del. 2001); see also Intellectual Ventures I LLCv. Symantec Corp., 2019 WL 1332356, at *4 (D.

Del. Mar. 25, 2019). The Court is persuaded by Defendants' argument and evidence that they

"carefully and conservatively deducted costs that could relate to unrecoverable 'intellectual

effort' or other potentially non-taxable charges." (D.I. 372 at 7; see also D.I. 352-1 at 36-39

(showing Defendants incurred $131,043.60 in direct non-attorney costs related to preparation of

tutorial and hearing demonstratives); D.I. 374 at 3) 1

               D.      Deposition Costs

       Defendants requested $62,429.46 in costs for the transcripts of 21 depositions. (See D.I.

372 at 8) The Clerk agreed with IV that costs associated with only one deposition were

recoverable and awarded just $2,515 .05 in taxable deposition costs. (D.I. 371 at 3)




1
  Given the Stipulated Dismissal of the '35 9 patent, by which each side expressly agreed to bear
its own costs with respect to litigation over that patent (see D.I. 184), there may be merit to IV 's
argument that Defendants should identify and deduct the portion of the tutorial and
demonstratives costs attributable to the '35 9 patent. However, as Defendants point out, this
objection is waived as it was not presented to the Clerk. (See D.I. 374 at 2) (citing D.I. 373 at 4;
D.I. 361 at 11-12)


                                                  7
       The Court agrees with Defendants that "transcript costs for all twenty-one depositions

that Defendants identified should be taxed" and, therefore, the Court will grant Defendants'

request for payment of $35,128.32 of such costs. (D .I. 372 at 9) The Court does not agree with

IV that the lack of citation by the parties and the Court to more than one of the deposition

transcripts means that the transcripts were not necessary for use in the case. Defendants

provided detailed, credible, and persuasive explanations for how each of the 21 deposition

transcripts was necessary for and used in the case. (See, e.g. , D.I. 351 at 9-12; D.I. 352-1 at 41-

44; D.I. 372 at 8-13; D.I. 373 at 5-13 ; D.I. 374 at 4-9) Just because this case ended before trial

(at which some or all of the deposition transcripts may well have been used with a jury) does not

mean the transcripts were not necessary within the meaning of Section 1920. See Intellectual

Ventures L LLC, 2019 WL 1332356, at *4 ("The Court' s practical view of this litigation

convinces it that the depositions for which [Defendant] now seeks to recover transcription costs

were all reasonably necessary when taken."); Walker Digital, 2016 WL 1553974, at *4 ("Just

because the Court ultimately decided this case on the basis of a summary judgment motion that

did not involve the depositions to which [Defendant]'s instant motion relates, does not render the

purchase of the deposition transcripts or videos unreasonable or unnecessary to an effective

defense of this matter."); Honeywell, 2014 WL 2568041 , at *8-9 (awarding deposition costs

despite L.R. 54.l(b)(3) not being met).

       The Court further agrees with Defendants that an additional $10,053.90 in costs should

be awarded for depositions of six additional witnesses. (D .I. 372 at 11) It is unclear whether IV

objects to this portion of Defendants' requested costs. Regardless, Defendants have met their

burden to show that they should recover these costs. (See, e.g., D.I. 351 at 9-12)




                                                  8
       The Court also agrees with Defendants that they should recover an additional $12,830.61

they seek for other deposition-related costs, including production of exhibits (necessary to make

the deposition transcripts useable and understandable), video charges (necessary in anticipation

of use of depositions before Court and/or jury), and adding transcription as subtitles to videos

(i.e., video synchronization, which is necessary for same anticipated purposes as video). (See,

e.g. , D.I. 372 at 12-13; see also Walker Digital, 2016 WL 1553974 at *3-4 (awarding costs for

deposition transcripts and videos)).

               E.      Witness Fees

       The Clerk awarded Defendants $184.94 for witness fees. (D.I. 372 at 13) The parties do

not dispute this amount.

       17.     The Court has considered and rejects IV' s contention that it should decline to

award Defendants any more in costs than the Clerk allowed due to Defendants' alleged "repeated

misconduct." (D.I. 373 at 1; see also id. at 13-15) While the Court referenced certain statements

Defendants made throughout this case as part of its decision finding this case to be not

exceptional within the meaning of 35 U.S.C. § 285 (see D.I. 370 at 47-52), the Court did not find

misconduct and does not now find any unclean hands, bad faith, or other equitable basis to

reduce the costs award the Court has found (for reasons explained above) to be warranted.




                                                      1~~ 6 .
                                                     HDN0BLE LEONARD P. STARK
                                                     UNITED STATES DISTRICT JUDGE




                                                 9
